UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 20-1562


JUSTIN JAMES,

                     Plaintiff - Appellant,

              v.

CITY OF FLORENCE; ARNOLD BURCH,

                     Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at Florence.
Sherri A. Lydon, District Judge. (4:18-cv-01857-SAL)


Submitted: November 23, 2021                                 Decided: November 29, 2021


Before NIEMEYER, FLOYD, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Scott Kozacki, WILLCOX BUYCK & WILLIAMS, PA, Florence, South Carolina, for
Appellant. Derwood L. Aydlette, III, Fred A. Williams, GIGNILLIAT, SAVITZ &
BETTIS, L.L.P., Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Justin James appeals the district court’s order accepting the magistrate judge’s

recommendation to grant summary judgment in favor of Defendants on James’ retaliation

claim, brought pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e

to 2000e-17. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. See James v. City of Florence, No. 4:18-

cv-01857-SAL (D.S.C. Apr. 27, 2020). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2